Citation Nr: 1022918	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an effective date prior to October 30, 2002, 
for the grant of a total evaluation based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from May 1956 to July 1958.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

During the pendency of this appeal, the Veteran submitted 
several statements wherein he asserted, in essence, that his 
service-connected bilateral foot disability should be 
assigned a total rating and that the effective date for the 
total rating be February 18, 1997.  Presently, the Veteran's 
service-connected bilateral foot disability has been assigned 
2 separate 30 percent evaluations, one for his left foot and 
the other for his right foot, both effective June 5, 2000.  
In order to be granted a total rating effective February 18, 
1997, the Veteran must assert that a clear and unmistakable 
error was committed in not reopening his service-connection 
claim in March 1998 and that a clear and unmistakable errors 
were committed in not granting a total rating, effective 
February 18, 1997, in the March 2001 and October 2002 rating 
decisions.  The Veteran has not advanced a specific claim for 
clear and unmistakable error with respect to the March 1998, 
March 2001, or October 2002 rating decisions.  As such, these 
issues are referred to the RO to seek clarification from the 
Veteran as to whether he is, in fact, advancing claims of 
clear and unmistakable errors in these rating decisions and, 
if so, what specifically are those clear and unmistakable 
errors.

This appeal has been advanced on the Board's docket.  
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).


FINDINGS OF FACT

1.  In February 2003, the RO issued a rating decision which 
granted a total evaluation based on individual 
unemployability, effective October 30, 2002.  Although 
provided notice thereof, the Veteran did not appeal this 
decision.


2.  In February 2008, the Veteran filed a claim for 
entitlement to an effective date prior to October 30, 2002, 
for the grant a total evaluation based on individual 
unemployability.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
October 30, 2002, for the grant a total evaluation based on 
individual unemployability is denied.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable herein where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

In February 2003, the Veteran's claim of entitlement to a 
total evaluation based on individual unemployability was 
granted, effective October 30, 2002.  The Veteran did not 
appeal this decision and, thus, the decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In February 2008, 
the Veteran filed a claim for entitlement to an earlier 
effective date for the grant of a total rating based on 
unemployability which was denied that same month.  The 
Veteran perfected an appeal in September 2008, and the claim 
has been certified to the Board for appellate review.

After a rating decision that grants a total rating based on 
unemployability and assigns an effective date is final, an 
earlier effective date may be established only by a request 
for revision of that decision based on clear and unmistakable 
error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  
Free-standing earlier effective date claims that could be 
raised at any time are impermissible because such claims 
would vitiate decision finality.  Id. at 300.  Accordingly, 
where a free-standing earlier effective date claim is made 
without a request for reconsideration due to clear and 
unmistakable error in the relevant rating decision, the claim 
must be denied as a matter of law.  Id.

Throughout the pendency of the appeal for the above captioned 
issue, the Veteran repeatedly alleged "clear and 
unmistakable error" with respect to the effective date for 
the grant of a total rating based on unemployability.  
However, it is clear from the evidence of record that the 
Veteran has misinterpreted the February 2003 grant of a a 
total rating based on unemployability as a grant of a total 
rating for his service-connected bilateral foot disability.  
In February 2008, the Veteran filed the claim at issue 
herein, requesting that the "approval benefits (disability 
compensation) go back to my first date of filing[,] 1997."  
He went on to assert that "there seems to be a clear and 
unmistakable mistake as to the date my compensation began."  
The 1997 claim referred to by the Veteran was a claim to 
reopen the issue of entitlement to service connection for a 
bilateral foot disability, which was denied in March 1998 and 
the Veteran did not appeal.  Service connection was 
subsequently granted for the Veteran's bilateral foot 
disability in March 2001 after the Veteran submitted a claim 
to reopen the issue in June 2000.

Also in February 2008, a member of Congress submitted a 
letter on behalf of the Veteran indicating that the Veteran 
believed "that there ha[d] been a clear and unmistakable 
error in earlier consideration of his claim(s) for service 
connected disability related to his feet."  

In his March 2008 Notice of Disagreement, the Veteran 
asserted that he was "approved for 100% disability under 
(individual unemployability)[;] this total process took 
years, from 1997 to 2003 or 2005."  He continued, "there 
seems to be a clear and unmistakable error as to when VA had 
previously considered my claims of not finding me at 100% 
level rating [at] an earlier date in 1997 instead of [20]03 
or [20]05."  Moreover, the Veteran contended that "[j]ust 
because the VA denied my claims and[/]or only approved me for 
10% or 20% or 30% on different periods of time should not 
mean I should lose disability compensation since they finally 
approved me at 100%."  Although the Veteran asserted that 
the claims process began in 1997, he did not file a claim of 
entitlement to a total rating based on unemployability until 
October 2002.

Without regard to advancing age or impairment due to 
nonservice-connected disabilities, if the schedular rating is 
less than total, a total disability evaluation can be 
assigned based on individual unemployability if a veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability.  Marginal 
employment shall not be considered substantially gainful 
employment.  Marginal employment shall be deemed to exist 
when a veteran's earned annual income does not exceed the 
amount established by the U.S. Department of Commerce as the 
poverty threshold for one person.  

The evidence of record demonstrates that, before October 30, 
2002, the Veteran was employed and his stated income was 
above the poverty threshold.  Accordingly, prior to October 
2002, the Veteran was not eligible for a a total rating based 
on unemployability.  In response to the February 2008 rating 
decision that denied an effective date prior to October 2002 
for a total rating based on unemployability, the Veteran 
submitted a statement wherein he asserted that he "should 
not be penalized for how much he made prior to being approved 
for any disability thru [sic] VA."  (Emphasis in original 
text).  The Veteran incorrectly interpreted the February 2008 
rating decision to mean that an earlier effective date for 
the rating assigned to his service-connected bilateral foot 
disability was denied because he was employed and his income 
was more than the poverty threshold.  However, this was not 
the case.  The RO denied entitlement to an effective date for 
the grant of a total rating based on unemployability prior to 
October 30, 2002, because the Veteran was employed and earned 
more than the poverty threshold.  

In April 2008, the Veteran submitted a statement wherein he 
asserted that the clear and unmistakable error that he had 
been referring to was that VA counselors did not inform him 
earlier about the availability of a total rating based on 
unemployability claim.

In January 2009, a Congressman submitted a letter on behalf 
of the Veteran demonstrating that the Veteran was seeking 
"an earlier effective date for 100% service connected 
disability to begin in 1997 when he first applied for 
[service-connected disability] compensation."  As noted 
above, the Veteran has not been granted a total evaluation 
for his bilateral foot disability, but instead has been 
granted a total rating based on unemployability.

At the April 2010 hearing, the Board articulated the issue on 
appeal as one for an effective date prior to October 30, 2002 
for the grant of a total rating based on unemployability; 
both the Veteran and his representative assented.  Further, 
the Veteran neither asserted nor proffered evidence in 
support of a claim that there was clear and unmistakable 
error in the February 2003 rating decision that granted a 
total rating based on unemployability and assigned the 
October 30, 2002, effective date.

Based on the evidence of record, the Board finds that the 
Veteran's February 2008 claim did not entail an assertion 
that there was a clear and unmistakable error in the February 
2003 rating decision that granted a total rating based on 
unemployability and assigned an effective date of October 30, 
2002.  While the Veteran repeatedly utilized the phrase 
"clear and unmistakable error" or "clear and unmistakable 
mistake," the evidence of record demonstrated that this 
usage was in reference to the Veteran's belief that he had 
been granted a total rating for his service-connected 
bilateral foot disability.  Further, the Veteran explained 
that the clear and unmistakable error that he was alleging 
was that VA counselors did not inform him at an earlier date 
of the option of filing a claim for a total rating based on 
unemployability.  See 38 C.F.R. § 3.105 (2009); Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  As such, the Veteran's 
February 2008 claim of entitlement to an earlier effective 
date is free-standing.  Consequently, the Board must deny the 
appeal as a matter of law.  See Rudd, 20 Vet. App. at 300; 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).


ORDER

Entitlement to an effective date prior to October 30, 2002, 
for the grant of a total rating based on unemployability is 
denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


